Exhibit 10.26
QUARTERLY-VESTING AWARDS
OFFICER SEVERANCE PROGRAM PARTICIPANT
BROADCOM CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT(S)
AMENDMENT AGREEMENT
     AMENDMENT AGREEMENT by and between Broadcom Corporation, a California
corporation (the “Corporation”), and                                         
(the “Participant”) to be effective as of January 1, 2009.
     RECITALS
     A. Participant is a party to one or more Restricted Stock Unit Award
Agreements with the Corporation pursuant to which Participant will become
entitled to receive shares of Common Stock that vest under the restricted stock
units evidenced by those agreements.
     B. The purpose of this Amendment Agreement is to bring each of those
Restricted Stock Unit Award Agreements, to the extent they pertain to restricted
stock units that were not vested as of December 31, 2004, into documentary
compliance with the applicable provisions of Section 409A of the Internal
Revenue Code of 1986, as amended, and the Treasury Regulations thereunder.
     C. The Restricted Stock Unit Award Agreements that are the subject to this
Amendment Agreement are more particularly identified in attached Schedule I.
     D. All capitalized terms in this Agreement shall have the same meanings
assigned to them in the applicable Restricted Stock Unit Award Agreement.
     NOW, THEREFORE, it is agreed each of the Restricted Stock Unit Award
Agreements is hereby amended as follows, effective January 1, 2009:
     1. The Issuance Schedule of the Award Summary in each Restricted Stock Unit
Award Agreement is hereby amended in its entirety to read as follows:
          Each quarterly installment of Shares to which you become entitled in
accordance with the foregoing Vesting Schedule shall be issued, subject to the
Corporation’s collection of the applicable Withholding Taxes, on the vesting
date specified for that installment in accordance with such schedule or as soon
thereafter as administratively practicable, but in no event later than the later
of (i) the close of the calendar year in which that vesting date occurs or
(ii) the fifteenth day of the third calendar month following that vesting date.
Any Shares that vest on an accelerated basis pursuant to Paragraph 8 of this
Agreement shall be issued in accordance with the applicable provisions of such
paragraph. The Corporation shall in all

 



--------------------------------------------------------------------------------



 



instances collect the applicable Withholding Taxes with respect to the issued
Shares pursuant to the procedures set forth in Paragraph 7 of this Agreement.
     2. The following paragraphs are hereby added to the end of Paragraph 1 of
each Restricted Stock Unit Award Agreement:
          You are also a participant in the Corporation’s special officer
severance program pursuant to the terms of the letter agreement and appendix
between you and the Corporation dated August 12, 2008 (the “Severance
Agreement”). The Severance Agreement sets forth certain terms and conditions
under which your equity or equity-based awards from the Corporation, including
this Award, may vest in whole or in part on an accelerated basis in connection
with your cessation of Employee status under various specified circumstances.
The Severance Agreement also sets forth the date or dates on which the shares of
Common Stock subject to the awards that vest on such an accelerated basis,
including the Shares subject to this Award, are to be issued, subject to certain
required delays as set forth in the Severance Agreement. The terms and
provisions of the Severance Agreement, as they apply to this Award, are hereby
incorporated by reference into this Agreement and shall have the same force and
effect as if expressly set forth in this Agreement. In the event of any conflict
between the provisions of this Agreement and those of the Severance Agreement,
the provisions of the Severance Agreement shall be controlling.
     3. Paragraph 4 of each Restricted Stock Unit Award Agreement is hereby
amended in its entirety to read as follows:
          4. Adjustments. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction or other change affecting the
outstanding Common Stock as a class without the Corporation’s receipt of
consideration, or should the value of outstanding shares of Common Stock be
substantially reduced as a result of a spin-off transaction or an extraordinary
dividend or distribution, or should there occur any merger, consolidation or
other reorganization, then equitable adjustments shall be made by the Plan
Administrator to the total number and/or class of securities assumable pursuant
to this Award and the number and/or class of securities that vest on each
vesting date pursuant to the Vesting Schedule set forth above. The adjustments
shall be made by the Plan Administrator in such manner as the Plan Administrator
deems appropriate to reflect such change, and those adjustments shall be final,
binding and conclusive. In the event of a Change in Control, the provisions of
Paragraph 8 shall be controlling.
     4. Paragraph 8(c) of each Restricted Stock Unit Award Agreement is hereby
amended in its entirety to read as follows:
          (c) If the Restricted Stock Units subject to this Award at the time of
the Change in Control are not assumed or otherwise continued in effect or
replaced with a cash retention program in accordance with Paragraph 8 (a), then
those units will vest immediately prior to the closing of the Change in Control.
The Shares subject to those vested units shall be converted into the right to
receive the same consideration per share of Common Stock payable to the other
shareholders of the Corporation in consummation of that Change in Control, and
such consideration per Share shall be distributed to you on the tenth (10th)
business day following the earliest to occur of (i) the date on which that Share
vests in accordance with express terms of the Vesting Schedule set forth above,
(ii) the date of your Separation from Service or (iii) the first

2



--------------------------------------------------------------------------------



 



date following the Change in Control on which the distribution can be made
without contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Corporation’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 7.
     5. Paragraph 11 of each Restricted Stock Unit Award Agreement is hereby
amended in its entirety to read as follows:
          11. Benefit Limit. In the event the accelerated vesting and issuance
of the Shares subject to this Award would otherwise constitute a parachute
payment under Code Section 280G, then the applicable parachute payment
provisions of the Severance Agreement shall govern your rights and entitlements.
     6. Paragraph 19 of each Restricted Stock Unit Award Agreement is hereby
renumbered Paragraph 20, and new Paragraph 19 is hereby added to each of the
Restricted Stock Unit Award Agreements:
          19. Code Section 409A Limitations. Notwithstanding any provision in
this Agreement to the contrary, the following special provision shall govern the
issuance of any Shares that become issuable (or any other amounts that become
distributable) in connection with your termination of Employee status, should
the provisions of this Agreement and the applicable vesting acceleration
provisions of the Severance Agreement, be deemed to create a deferred
compensation arrangement subject to Section 409A of the Code:
          (i) In no event shall the Shares that become issuable in connection
with your termination of Employee status be actually issued, nor shall you have
any right to the issuance of those Shares, prior to the date of your Separation
from Service. Except as otherwise provided in subparagraph (ii) below, the
Shares shall be issued on the date of such Separation from Service or as soon as
administratively practicable thereafter, but in no event later than the later of
(i) the close of the calendar year in which such Separation from Service occurs
or (i) the fifteenth day of there third calendar month following the date of
such Separation from Service.
          (ii) If the issuance date for the Shares (or the distribution date of
any other amounts due you hereunder) is tied to your Separation from Service in
accordance with subparagraph (i) above, then in no event will the Shares be
issued (or such amounts be distributed) prior to the earlier of (i) the first
day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of your death, if you are deemed at the time of such
Separation from Service to be a specified employee under Section 1.409A-1(i) of
the Treasury Regulations issued under Code Section 409A, as determined by the
Plan Administrator in accordance with consistent and uniform standards applied
to all other Code Section 409A arrangements of the Corporation, and such delayed
commencement is otherwise required to avoid a prohibited distribution under Code
Section 409A(a)(2). Upon the expiration of the applicable deferral period,

3



--------------------------------------------------------------------------------



 



the Shares shall be issued (or any other amounts due you hereunder shall be
distributed) in a lump sum on the first day of the seventh (7th) month after the
date of your Separation from Service, or if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.
          For purposes of this Agreement, Separation from Service shall mean
your cessation of Employee status and shall be deemed to occur at such time as
the level of your bona fide services as an Employee (or as a consultant or other
independent contractor) permanently decreases to a level that is not more than
twenty percent (20%) of the average level of services you rendered in Employee
status during the immediately preceding thirty-six (36) months (or such shorter
period for which you may have rendered such service). Solely for purposes of
determining when a Separation from Service occurs, you will be deemed to
continue in “Employee” status for so long as you remain in the employ of one or
more members of the Employer Group, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance. “Employer Group” means the Corporation and any other corporation or
business controlled by, controlling or under common control with, the
Corporation, as determined in accordance with Sections 414(b) and (c) of the
Code and the Treasury Regulations thereunder, except that in applying
Sections 1563(1), (2) and (3) for purposes of determining the controlled group
of corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections, and in applying Section 1.414(c)-2 of the Treasury Regulations
for purposes of determining trades or businesses that are under common control
for purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in
Section 1.4.14(c)-2 of the Treasury Regulations. Any such determination as to
Separation from Service, however, shall be made in accordance with the
applicable standards of the Treasury Regulations issued under Section 409A of
the Code.
          In addition, it is the intent of the parties that the provisions of
this Agreement, as amended by the Amendment Agreement, comply with all
applicable requirements of Section 409A of the Code. Accordingly, to the extent
there is any ambiguity as to whether one or more provisions of this Agreement as
so amended would otherwise contravene the applicable requirements or limitations
of Code Section 409A, then those provisions shall be interpreted and applied in
a manner that does not result in a violation of the applicable requirements or
limitations of Code Section 409A and the applicable Treasury Regulations
thereunder.
     7. Except as modified by this Amendment Agreement, all the terms and
conditions of each Restricted Stock Award Agreement subject to this agreement
shall continue in full force and effect.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Amendment
Agreement on the date specified for that party below.

                      BROADCOM CORPORATION        
 
               
 
  By:                          
 
               
 
  Title:                          
 
               
 
  Dated:       , 2008    
 
                 
 
                              PARTICIPANT
   

                          Printed Name:            
 
         
 
       
 
  Dated:           , 2008                      

5



--------------------------------------------------------------------------------



 



SCHEDULE I
RESTRICTED STOCK UNIT AWARD AGREEMENTS
     The following Restricted Stock Unit Award Agreements between the
Corporation and Participant are subject to the Amendment Agreement:
AGREEMENT:
Award Date:                                        

         
Number of Restricted Stock Units
       
Originally Subject to Agreement:
       
 
 
 
   
Number of Restricted Stock Units
       
Currently Outstanding:
       
 
 
 
   
Number of Restricted Stock Units
       
Subject to Amendment Agreement:
       
 
 
 
   

AGREEMENT:
Award Date:                                        

         
Number of Restricted Stock Units
       
Originally Subject to Agreement:
       
 
 
 
   
Number of Restricted Stock Units
       
Currently Outstanding:
       
 
 
 
   
Number of Restricted Stock Units
       
Subject to Amendment Agreement:
       
 
 
 
   

6